MEMORANDUM **
We review for abuse of discretion1 Watts’s claim that the disqualification of his counsel violated his Sixth Amendment rights,2 and find none. The district court correctly found “that there is the potential for conflict of interest.”3 The district court’s stray remark about the “appearance” of a conflict of interest does not detract from its finding. We need not decide whether screening might be appropriate in some criminal case,4 because the district court found that screening did not eliminate the potential conflict in this case.5 That ruling was within the district court’s “broad latitude.”6 Unlike In re County of Los Angeles,7 not only is this is a criminal case, but the ethical “wall” was not erected until about a month after the conflict arose, the lawyer whose representation created the conflict was with the firm when he represented the conflicting client and, most important, there was a genuine potential for conflict between the firm’s obligations of confidentiality and zealous advocacy to its simultaneous clients.
We review Watts’s additional claim that his sentence violates U.S.S.G. § 4A1.2(e)(2) for clear error8 and find none.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. United States v. Stites, 56 F.3d 1020, 1024 (9th Cir. 1995).


. Wheat v. United States, 486 U.S. 153, 158—59, 108 S.Ct. 1692, 100 L.Ed.2d 140 (1988).


. See United States v. Kenney, 911 F.2d 315, 322 (9th Cir.1990).


. See County of Los Angeles v. United States Dist. Court for the Cent. Dist. of Cal. (In re County of Los Angeles), 223 F.3d 990, 996-97 (9th Cir.2000) (approving screening to eliminate a conflict in a civil case).


. Cf. Stites, 56 F.3d at 1025.


. Wheat, 486 U.S. at 163, 108 S.Ct. 1692.


. 223 F.3d at 990.


. United States v. Smith, 282 F.3d 758, 765 (9th Cir.2002) (citations omitted).